Case 1:19-cv-01746-MN-JLH Document 41 Filed 04/06/20 Page 1 of 2 PageID #: 708




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 MICHAEL CASTRODALE and RONALD
 SYKES, Derivatively on Behalf of LANNETT
 COMPANY, INC.,

                    Plaintiffs,

         vs.                                      Case No.: 19-1746-MN-JLH
 ARTHUR P. BEDROSIAN, et al.,

                    Defendants,

         -and-

 LANNETT COMPANY, INC.,

                    Nominal Defendant.


                   DEFENDANTS’ MOTION TO DISMISS
    PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 23.1 AND 12(b)(6),
            OR, IN THE ALTERNATIVE, TO STAY THE ACTION

       Pursuant to Federal Rules of Civil Procedure 23.1 and 12(b)(6), Defendants Arthur P.

Bedrosian, Timothy C. Crew, Martin P. Galvan, John Kozlowski, Jeffrey Farber, Patrick G.

LePore, James M. Maher, and Albert Paonessa, III (together, the “Individual Defendants”) and

Nominal Defendant Lannett Company, Inc. (“Lannett” or the “Company”) (together with the

Individual Defendants, “Defendants”) hereby move to dismiss the claims asserted against them in

Plaintiffs’ Verified Shareholder Derivative Complaint, or, in the alternative, stay the action

pending other related actions. The grounds supporting the Motion are set forth in the

accompanying Opening Brief, and will be supplemented, as appropriate, in a reply brief or briefs.
Case 1:19-cv-01746-MN-JLH Document 41 Filed 04/06/20 Page 2 of 2 PageID #: 709




 Of Counsel:                                      FOX ROTHSCHILD LLP

                                                  /s/ Carl D. Neff
 KIRKLAND & ELLIS LLP                             Carl D. Neff (Bar No. 4895)
 Jay P. Lefkowitz (admitted pro hac vice)         Kasey H. DeSantis (No. 5882)
 Matthew Solum (admitted pro hac vice)            919 N. Market Street, Suite 300
 Terence Y. Leong (admitted pro hac vice)         Wilmington, Delaware 19899-2323
 Daniel R. Cellucci (admitted pro hac vice)       Tel: (302) 622-4272
 601 Lexington Avenue                             Fax: (302) 656-8920
 New York, New York 10022                         cneff@foxrothschild.com
 Tel: (212) 446-4970                              kdesantis@foxrothschild.com
 Fax: (212) 446-4900
 lefkowitz@kirkland.com
 msolum@kirkland.com                              Counsel for Defendants Arthur P. Bedrosian,
 terence.leong@kirkland.com                       Timothy C. Crew, Martin P. Galvan, John
 dan.cellucci@kirkland.com                        Kozlowski, Jeffrey Farber, Patrick LePore,
                                                  James M. Maher, and Albert Paonessa, III,
                                                  and Nominal Defendant Lannett Company,
                                                  Inc.

 Dated: April 6, 2020




                                              2
